DETAILED ACTION
	The amendment filed on 11-17-2021 is acknowledged. Claims 26, 32, 47, 49-50, 53, 55-56 and 64 have been amended.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11-17-2021 is acknowledged. Claim 64 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 26-63 are currently under examination. 

Information Disclosure Statement
The Information Disclosure Statements filed on 1-12-2021 and 7-16-2021 have been considered. Initialed copies are attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

It is apparent that the bacterial strain represented by the NCIMB accession number NCIMB 4288 is required in order to practice the invention. The deposit of biological organisms is considered by the Examiner to be necessary for the enablement of the current invention (see 37 CRF 1.808(a)). The examiner acknowledges the deposit of organisms under the NCIMB accession number NCIMB 42488 in partial compliance with this requirement. However, said deposits are not in full compliance with 37 CFR 1.803-1.809.
If the deposit is made under terms of the Budapest Treaty, then an affidavit or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808.
If a deposit is not made under the terms of the Budapest Treaty, then an affidavit, or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the following criteria have been met:
1) during the pendency of the application, access to the deposit will be afforded to one determined by the Commissioner to be entitled thereto;
2) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent; and
3) the deposits will be maintained for a term of at least thirty (30) years from the date of the deposit or for the enforceable life of the patent or for a period of at least five (5) years after the most recent request for the furnishing of a sample of the deposited material, whichever is longest; and 
4) a viability statement in accordance with the provisions of 37 CFR 1.807; and
5) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.

	In addition, the identifying information set forth in 37 CRF 1.809(d) should be added to the specification.  See 37 CFR 1.803 – 1.809 for additional explanation of these requirements.
	
As outlined previously, although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the use of Enterococcus contortum strains comprising a 16S rRNA gene with at least 98% sequence identity to SEQ ID NO:4 to treat inflammatory bowel disease generally, and Crohn’s disease and ulcerative colitis specifically.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Written Description
Claims 26-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to treating cancer utilizing a bacterial strain from the genus Enterococcus and a CTLA-4 inhibitor wherein said Enterococcus strain has a 16s rRNA with the sequence of at least 95% homology to SEQ ID NO:2. Consequently, the instant claims encompass the treatment of any and all types of cancer with any and all strains of any and all species within the genus Enterococcus with recited 16s rRNA and any and all CTLA-4 inhibitor. Additionally, claim 63 requires that the bacteria/CTLA-4 inhibitor combination increases the level of IFN-ℽ in the tumor microenvironment, increases the levels of IL-6 or IL-23 in the blood or induces localization of CD8α in the ileum. 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the claimed method Applicant must not only describe the specific genotypes/phenotypes that give rise to each of the recited characteristics (i.e. to treat a specific type of cancer), they must also describe the CTLA-4 inhibitor that has efficacy in treating said type of cancer when combined with a given Enterococcus strain.
However, the specification does not disclose distinguishing and identifying features of a representative number of members of the genus of strains of Enterococcus bacteria or CTLA-4 inhibitors to which the claims are drawn, such as a correlation between the structure of the bacteria (i.e. genome and phenotype)/ CTLA-4 inhibitor and its recited function (i.e. treating a given cancer and have a 16s rRNA with the sequence of at least 98% homology to SEQ ID NO:2 so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of vaccines.  Moreover, the specification fails to disclose what phenotype must be possessed by a given Enterococcus strain to have efficacy in treating a given type of cancer. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of Enterococcus strains and CTLA-4 inhibitors to which the claims refer.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of genetic alterations is not deemed representative of the genus of variant filamentous fungi to which the claims refer. Consequently, the instant claims fail to meet the written description provision of 35 USC 112, first paragraph.
	Moreover, the describing of a biological entity by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 46 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 45 is rendered vague and indefinite by the use of the phrase “…as compared to said administering.”. It is unclear what is meant by said phrase. Which particular “administration” is said term referring to? As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 46 is rendered vague and indefinite by the use of the phrase “…prior to said administering.”. It is unclear what is meant by said phrase. Which particular “administration” is said term referring to? As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 63 is rendered vague and indefinite by the use of the phrase “…wherein said administering increases...”. It is unclear what is meant by said phrase. Which particular “administration” is said term referring to? As written, it is impossible to determine the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 29 and 41-63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mulder et al. (U.S. Patent Application Publication US 2017/0143772).

Mulder et al. disclose the use of compositions comprising bacterial strains to treat cancer (see abstract). Mulder et al. further discloses that said bacteria can have a 16s rRNA with at least 95% sequence identity to SEQ ID NO:2 (see paragraph [0036]; that said bacteria can be the Enterococcus gallinarum strain MRX518 with the accession number NCIMB 42488 (see paragraph [0066]); that said compositions can comprise other therapeutic agents (e.g. immune checkpoint inhibitors etc.) such as ipilimumab and Tremelimumab (see paragraph [0087]); that said compositions can comprise pharmaceutically acceptable excipients, diluents or carriers (see paragraph [0125]); that multiple types of cancers such as breast, lung and small cell lung cancer can be treated (see paragraph [0073]). [0074] and [0083]; that said treatment increases IFNℽ and IL-6 production (see [paragraph [0079]; that said bacterial dose can be about 1 x 103 to 1 x 1011 CFU (see paragraph [0111]); that said bacteria can be freeze-dried (see paragraph [0102]); that the bacteria is at a formulated to allow delivery to and allow for partial or total colonization of the subject’s intestine (see paragraph [0110]); that said therapeutic compositions can comprise LPS (see paragraph [0080]); that the subject receiving said composition is intolerant of chemotherapy (see paragraph [0081]); and that said bacterial composition can be administered daily or as part of a treatment regimen (see paragraph [0094]). With regards to claims 46 and 48, said claims merely recite characteristics of the composition. Consequently, Mulder et al. anticipates all the limitations of the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-63 are rejected under 35 U.S.C. 103 as being unpatentable over Mulder et al. (U.S. Patent Application Publication US 2017/0143772).

Mulder et al. disclose the use of compositions comprising bacterial strains to treat cancer (see abstract). Mulder et al. further discloses that said bacteria can have a 16s rRNA with at least 95% sequence identity to SEQ ID NO:2 (see paragraph [0036]; that said bacteria can be the Enterococcus gallinarum strain MRX518 with the accession number NCIMB 42488 (see paragraph [0066]); that said compositions can comprise other therapeutic agents (e.g. immune checkpoint inhibitors etc.) such as ipilimumab and Tremelimumab (see paragraph [0087]); that said compositions can comprise pharmaceutically acceptable excipients, diluents or carriers (see paragraph [0125]); that multiple types of cancers such as breast, lung and small cell lung cancer can be treated (see paragraph [0073]). [0074] and [0083]; that said treatment increases IFNℽ and IL-6 production (see [paragraph [0079]; that said bacterial dose can be about 1 x 103 to 1 x 1011 CFU (see paragraph [0111]); that said bacteria can be freeze-dried (see paragraph [0102]); that the bacteria is at a formulated to allow delivery to and allow for partial or total colonization of the subject’s intestine (see paragraph [0110]); that said therapeutic compositions can comprise LPS (see paragraph [0080]); that the subject receiving said composition is intolerant of chemotherapy (see paragraph [0081]); and that said bacterial composition can be administered daily or as part of a treatment regimen (see paragraph [0094]). With regards to claims 46 and 48, said claims merely recite characteristics of the composition. 
	Mulder et al. differs from the instant claims in that they don’t explicitly disclose the treatment regimens recited in claims 27-28 and 30-40.
Given that Mulder et al. disclose that their compositions can be part of a treatment regimen the frequency of administration set forth in claims 27-28 and 30-40 are deemed to be obvious variations of the disclosed methods. Moreover, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Mulder et al. disclose the use of treatment regimens generally and the optimization of treatment regimens is well established in the art, the frequency of administration set forth in claims 27-28 and 30-40 is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. 
Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 9, 2022